—Appeal by the defendant from an amended judgment of the County Court, Orange County (DeRosa, J.), rendered March 31, 2000, revoking a sentence of probation previously imposed by the same court, upon his admission that he violated a condition thereof, and imposing a sentence of imprisonment upon his previous conviction of burglary in the third degree.
Ordered that the amended judgment is affirmed.
Since the defendant failed to appeal from the original judgment convicting him of burglary in the third degree, he is jurisdictionally foreclosed from challenging the propriety of the underlying judgment and the sentence imposed thereon (see, People v Riddick, 269 AD2d 472; People v Moore, 261 AD2d 421; People v McMillan, 228 AD2d 166). Furthermore, the sentence of imprisonment imposed upon the defendant’s admission that he had violated a condition of his probation was not excessive (see, People v Moore, supra). Bracken, P. J., O’Brien, Krausman and Feuerstein, JJ., concur.